MEMORANDUM OF DECISION.
Richard D. Haslam appeals from his convictions in the Superior Court, Hancock County, on his conditional plea of guilty pursuant to M.R.Crim.P. 11(a)(2) to charges of gross sexual misconduct, T7-A M.R.S.A. § 253(1)(B) (1983 & Supp.1987) and unlawful sexual contact, 17-A M.R.S.A. § 255(1)(C) (1983 & Supp.1987). Haslam contends that the court erred in denying his motion to suppress the results of a throat culture obtained from him at the request of the investigating detective, as well as incriminating statements made to the same detective during a custodial interrogation. Our review of the record reveals that the court properly found that Haslam voluntarily agreed to submit to a throat culture and that statements Haslam made to the detective were given voluntarily. State v. Thibodeau, 496 A.2d 635, 640 (Me.1985); State v. Fredette, 411 A.2d 65, 68 (Me.1979).
The entry is:
Judgment affirmed.
All concurring.